DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaquero Aviles-Casco et al (Pub. No. US 2019/0324719 A1; hereinafter Vaquero) in view of Farrell et al (Patent No.: US 6,519,561 B1; hereinafter Farrell) 
               Consider claims 1, and 11,  Vaquero clearly shows and discloses a system and a method for adjusting the threshold in a biometric comparison system, the method comprising: over a series of biometric comparisons of authentication voice prints to enrollment voice prints, storing the authentication voice prints, and storing scores resulting from the biometric comparisons in a first set of scores (Vaquero teaches after a user has registered with the system, providing one or more sets of voice samples/enrollment voice print that can be used to form one or more model of the user's speech. The registration or enrollment process requires the user to provide speech inputs, and then uses these speech inputs to form a model of the user's speech, during verification, as described in more detail below, further speech inputs/ authentication voice prints are compared with the model of the user's speech/enrollment voice prints, in order to provide an output. The output may for example be a numerical value/ a first set of scores indicating a likelihood that the speech inputs received during the verification phase were provided by the same user that provided the speech inputs during enrolment) (paragraphs:0090, 0097-0098, and 0107); creating a second set of biometric comparisons each based on a pairing of a stored authentication voice print and an enrollment voice print, each biometric comparison resulting in a score, the scores forming a second set of scores (a second  speaker recognition process is performed on a second portion of the received signal that is different from the first portion of the received signal, to obtain a second  output result/score. a further signal is received from the one or more microphone, and this signal represents a second voice segment, that is, the signal represents the second part of a user's speech) (paragraphs:0009, 0015, 0020, 0090, and 0099); combining the first set of scores with the second set of scores to produce a third set of scores (The combined output result may be obtained from the separate results of the speaker recognition processes performed on the first and second voice segments by any suitable method. For example, the combined output result may be a weighted sum )(paragraphs: 0010, 0022, 0026, 0030, 0038, 0112); and performing an iterative process over the third set of scores to update the parameters of the Gaussian distribution of the third set of scores The first and second speaker recognition processes may use Gaussian Mixture Models with different numbers of Gaussians, For example a combined result can be obtained by forming a weighted sum of the results from the separate processes. In that case, an interim authentication result can be output after performing the second speaker recognition process, with updated authentication results) (paragraphs: 0015-0017, 0174, 0231, and fig. 3 and fig. 5); however, Vaquero does not disclose another example for performing an iterative process over the third set of scores to update the parameters of the Gaussian distribution of the third set of scores.
                In the same field of endeavor, Farrell clearly specifically disclose performing an iterative process over the third set of scores to update the parameters of the Gaussian distribution of the third set of scores (claim 11 and fig. 1, labels: 26 and 30 , and fig.3).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Farrell into teaching of Vaquero for the purpose of providing another example for using Gaussian model scoring for determining the final score in order to determine an individual is known.
                Consider claim 19,  Vaquero clearly shows and discloses a method for adjusting the threshold in a biometric voiceprint comparison system, the method comprising: collecting the results of comparisons of authentication voice prints to enrollment voice prints, and collecting the authentication voice prints; collecting the results of a set of biometric comparisons each based on a pairing of an authentication voice print and an enrollment voice print (Vaquero teaches after a user has registered with the system, providing one or more sets of voice samples/enrollment voice print that can be used to form one or more model of the user's speech. The registration or enrollment process requires the user to provide speech inputs, and then uses these speech inputs to form a model of the user's speech, during verification, as described in more detail below, further speech inputs/ authentication voice prints are compared with the model of the user's speech/enrollment voice prints, in order to provide an output. The output may for example be a numerical value/ a first set of scores indicating a likelihood that the speech inputs received during the verification phase were provided by the same user that provided the speech inputs during enrolment) (paragraphs:0090, 0097-0098, and 0107);  28Attorney Docket No.: P-593029-US combining the results of comparisons of authentication voice prints to enrollment voice prints and the results of a set of biometric comparisons each based on a pairing of an authentication voice print and an enrollment voice print to produce a set of results (The combined output result may be obtained from the separate results of the speaker recognition processes performed on the first and second voice segments by any suitable method. For example, the combined output result may be a weighted sum ) (paragraphs: 0010, 0022, 0026, 0030, 0038, 0112); and performing an iterative process over the set of results to update the parameters of the Gaussian distribution of the third set of scores(The first and second speaker recognition processes may use Gaussian Mixture Models with different numbers of Gaussians, For example a combined result can be obtained by forming a weighted sum of the results from the separate processes. In that case, an interim authentication result can be output after performing the second speaker recognition process, with updated authentication results) (paragraphs: 0015-0017, 0174, 0231, and fig. 3 and fig. 5); however, Vaquero does not disclose another example for performing an iterative process over the third set of scores to update the parameters of the Gaussian distribution of the third set of scores.
                In the same field of endeavor, Farrell clearly specifically disclose performing an iterative process over the third set of scores to update the parameters of the Gaussian distribution of the third set of scores (claim 11 and fig. 1, labels: 26 and 30 , and fig.3).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Farrell into teaching of Vaquero for the purpose of providing another example for using Gaussian model scoring for determining the final score in order to determine an individual is known.
               
               Consider claims 2 and 12, Vaquero and Farrell clearly show the method and the system, system the system, wherein the series of biometric comparisons occurs during authentication processes (Vaquero: paragraphs: 0097, and 0226).                         
                Consider claims 3 and 13, Vaquero and Farrell clearly show the method and the system, wherein each of the stored voice prints used for the biometric comparisons results in a score being stored, resulting from the biometric comparisons, in a first set of scores (Vaquero: paragraphs: 0010, 0022, 0026, 0030, 0038, 0112; Farrell: claim 11).    
                 Consider claims 4 and 14, Vaquero and Farrell clearly show the method and the system, wherein the pairing of a stored authentication voice print and an enrollment voice print is a random pairing (Vaquero: paragraphs: 0090, 0129, and 0171-0172).                         
                Consider claims 5 and 15, Vaquero and Farrell clearly show the method and the system, comprising creating an authentication threshold based on the updated parameters of the Gaussian distribution of the third set of scores (Vaquero: paragraphs: paragraphs: 0010, 0015-0017, 0022, 0026, 0030, and 0112; Farrell: claim 11).                                     
                Consider claims 7 and 17, Vaquero and Farrell clearly show the method and the system, wherein the iterative process comprises an expectation- maximization algorithm (Vaquero: paragraphs: 0186; Farrell: claim 11).    
               Consider claims 8 and 18, Vaquero and Farrell clearly show the method and the system, comprising performing an authentication using a threshold based on the updated parameters of the Gaussian distribution (Vaquero: paragraphs: 0020, 0038, and 0126; Farrell: claim 11).                         
                Consider claim 9, Vaquero and Farrell clearly show the method and the system, comprising displaying the Gaussian distribution of the third set of scores (Farrell: col. 13, lines 3-25 and table 1& table 2).
                 Consider claim 10, Vaquero and Farrell clearly show the method, wherein creating a second set of biometric comparisons is executed in background during the series of biometric comparisons of authentication voice prints to enrollment voice prints (Vaquero: paragraphs: 0035, 0090, 0102, and 0200-0201).     
                 Consider claim 20, Vaquero and Farrell clearly show the method, comprising displaying the Gaussian distribution of the set of results (Farrell: col. 13, lines 3-60 and table 1& table 2).                                   
               
3.         Consider claims 6 and 16, are rejected under 35 U.S.C. 103(a) as being unpatentable over Vaquero Aviles-Casco et al (Pub. No. US 2019/0324719 A1; hereinafter Vaquero) in view of Farrell et al (Patent No.: US 6,519,561 B1; hereinafter Farrell) and further in view of Zadeh et al (Pub. No. US 2020/0184278 A1; hereinafter Zadeh)
            Consider claims 6 and 16, Vaquero and Farrell disclose the claimed invention above but lack teaching show the method and the system, wherein the parameters of the Gaussian distribution comprise a weight, mean and variance.
             In the same field of endeavor, Zadeh clearly discloses show the method, wherein the parameters of the Gaussian distribution comprise a weight, mean and variance (paragraph 1766).
             Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Zadeh into teaching of Vaquero and Farrell for the purpose of clarifying that Gaussian distribution comprise a weight, mean, and variance.


Conclusion                        
            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656